Citation Nr: 0314669	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  01-06 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty as an aviation cadet from 
September 1942 to March 1944 and as a B-24 pilot in the 
United States Army Air Force from March 1944 to November 
1945.  He died in October 1999.  The appellant is the 
surviving spouse of the deceased veteran.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in October 1999.  According to the death 
certificate, his death was due to congestive heart failure 
due to or the consequence of cardiomyopathy and coronary 
artery disease; status post aortic and mitral valve 
replacement were listed as other significant conditions 
contributing to death but not resulting in the underlying 
causes.

2.  The medical evidence establishes a link or nexus between 
the throat infection the veteran was treated for during 
service and the subsequent onset of mitral valve heart 
disease, which required aortic and mitral valve replacement 
in 1975.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  As the 
appellant's claim was filed in January 2000 and remains 
pending, the provisions of the VCAA and implementing 
regulations are accordingly applicable.  Holliday v. 
Principi, 14 Vet. App. 282, 283 (2001) [Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  38 U.S.C.A. § 7104 (West 2002).  When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The appellant's claim was originally denied as not well 
grounded in its May 2000 rating decision, which pre-dated the 
enactment of the VCAA.  However, the RO's May 2001 rating 
decision and May 2001 supplemental statement of the case 
applied the current standard in adjudicating the appellant's 
claim.  The Board finds that the RO's readjudication of this 
claim on the merits in May 2001 was in compliance with 
section 7(b) of the VCAA.  See VAOPGCPREC 3-2001, dated 
January 21, 2001; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board will apply the current standard in adjudicating 
this claim.

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO sent the appellant a letter in 
March 2001 advising her of the evidence necessary to 
establish service connection for the cause of the veteran's 
death and informing her as well that the RO would obtain any 
VA medical records she identified as relevant and that she 
could authorize VA to obtain private medical records by 
completing the appropriate VA form (21-4142).  Moreover, the 
record shows that the appellant was informed of the law and 
regulations generally applicable to her claim for service 
connection for the cause of the veteran's death by the 
statement of the case furnished to her in June 2000.

Further, the Board notes that the notice of the VCAA provided 
to the appellant in March 2001 essentially complied with the 
recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to VCAA 
notice sent by the Board because it is contrary to 38 
U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the RO and not the Board 
advised the veteran of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, even though the 
appellant was advised that she had 60 days to respond, she 
also was expressly notified that she had one year to submit 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  Because this one-year time period has 
now expired, and in light of the circumstances of this case, 
which involved development of all pertinent medical records, 
it appears that VA has done everything reasonably possible to 
notify the appellant of the evidence and information 
necessary to substantiate her claim.

The Board finds that the foregoing information provided to 
the appellant satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that she was clearly notified of the 
evidence necessary to substantiate her claim.  The Board 
finds that the notification requirement of the VCAA has been 
satisfied.

(iii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating her claim.

The record on appeal shows that all known and available 
service, private and VA medical records have been obtained 
and are associated with the claims file.  The appellant does 
not appear to contend that additional evidence that is 
pertinent exists and needs to be obtained.  In addition, the 
appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  She was 
informed of her right to a hearing and presented several 
options for presenting personal testimony.  She indicated on 
her Form 9 filed in July 2001 that she did not want a hearing 
before the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the law, 
considering the circumstances presented in this case.  The 
Board can identify no further development that would aid the 
Board's inquiry.  

Service connection - cause of death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2002).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for a disease shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2002); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Factual Background

The essential facts are not in dispute.  According to the 
death certificate, the veteran died in October 1999 at the 
age of 78 due to congestive heart failure due to or the 
consequence of cardiomyopathy and coronary artery disease; 
status post aortic and mitral valve replacement were listed 
as other significant conditions contributing to death but not 
resulting in the underlying causes.  At the time of his 
death, service connection was not in effect for any 
disability.

The service medical records show that the veteran was treated 
on a number of occasions for upper respiratory disorders, to 
include in June 1945 when he was treated for acute catarrhal 
nasopharyngitis and acute diarrhea.  Apparently, he responded 
to treatment for these problems, but a few days later, he was 
seen for a sore throat and high temperature (100 degrees) and 
sent to a hospital for further treatment and evaluation.  
During this period of hospitalization (in June-July 1945), a 
throat smear was reportedly suggestive of diphtheria, but 
multiple testing appeared to rule out that diagnosis.  
Thereafter, it was reported that a throat smear taken upon 
his admission showed a gram-positive cocci organism.  A 
culture was reportedly ordered, but there is no record of 
such in the service medical records.  The veteran was 
released from the hospital in early July 1945 and returned to 
duty with a diagnosis of acute suppurative pharyngitis.  He 
had a subsequent bout of a stuffed-up nose, but no other 
treatment for the pharyngitis.  Upon separation in November 
1945, the veteran had no reported abnormalities of the heart 
or chest on physical examination and chest X-rays.

Following service, the record shows that the veteran was 
treated by a Dr. R. K. B., M.D., beginning in 1954 for an 
apical systolic and diastolic heart murmur.  In a report 
dated in August 1976, Dr. R. K. B. indicated that he had 
noted in 1954 that the veteran's medical history was 
significant for treatment in service in 1945 for a throat 
infection, and that based on this history together with the 
heart murmur finding, he had diagnosed the veteran with 
probable strep throat infection, 1945; mitral stenosis and 
mitral insufficiency; functional capacity Class I and 
Therapeutic Classification A.  Dr. R. K. B. indicated that he 
had lost touch with the veteran until September 1972 
(although he stated that the veteran's interval medical 
history was unremarkable), at which time he began treating 
the veteran for ejection and regurgitant murmurs, starting 
him on monthly doses of prophylactic bicillin for medication-
management purposes.  

Dr. R. K. B. noted that the veteran developed mild congestive 
heart failure in September 1975, and required an emergency 
hospital admission in November 1975 for acute paroxysmal 
nocturnal dyspnea, following which he was diagnosed with the 
following problems:  predominant aortic regurgitation, 
severe; moderately severe aortic stenosis; severe mitral 
stenosis with moderate mitral regurgitation; marked 
impairment of function of left ventricle; elevated left 
ventricle end diastolic pressure; and pulmonary hypertension.  

The record shows that the veteran was examined by VA for 
compensation purposes in November 1976, at which time he was 
diagnosed with rheumatic heart disease, status post aortic 
valve replacement.

The evidence cited above was considered by the Board in April 
1978 in connection with the veteran's claim seeking 
entitlement to service connection for rheumatic heart 
disease.  The Board denied the veteran's claim on the basis 
that rheumatic fever or heart disease was not shown in 
service or to a compensable degree within one year after 
service.  Regarding the in-service diagnosis of pharyngitis, 
the Board stated that although the in-service hospital 
reports suggested a gram-positive infection of the throat in 
1945, that finding was not then noted to be the result of 
streptococcus, which the Board stated was responsible for 
rheumatic fever.  The Board also stated that the veteran's 
medical history of having undergone a tonsillectomy prior to 
service, although the Board did not specify how this may have 
related to the in-service throat infection or heart disorders 
treated after service.

Following the Board's 1978 decision, the record shows that 
the veteran attempted to reopen his claim in 1980, but was 
denied on the basis of failure to submit new and material 
evidence.  He initiated an appeal by filing a notice of 
disagreement in response to a June 1980 confirmed rating 
decision, but he did not perfect an appeal to the Board 
following issuance of a statement of the case in October 
1980.

It does not appear that the veteran filed any additional 
claims during the remainder of his life.  As noted above, he 
died in October 1999, and his surviving spouse, the appellant 
in his case, filed a claim for VA death benefits in January 
2000.  

The evidence the appellant submitted in support of her claim 
consists of medical-opinion statements.  

The first medical-opinion statement came from the 
aforementioned Dr. R. K. B. and was dated in August 1979.  In 
this report, Dr. R. K. B. offered commentary on the 
pathogenesis of mitral valve disease as succinctly set forth 
in the medical treatise article, National History of Mitral 
Stenosis, American College of Cardiology, Accel. Supplement 
No. 27, a copy of which he submitted with his statement.  
Based on this article, Dr. R. K. B. first indicated that he 
believed there was an association between the throat 
infection sustained by the veteran in service and the 
subsequent development of mitral valve disease.  Secondly, 
with regard to the issue of throat cultures, Dr. R. K. B. 
stated that as it was "well proven" that throat cultures 
must be meticulously made, especially with swabbing of the 
retropharyngeal area, for meaningful evaluation of the 
presence or absence of beta-hemolytic strep, he believed 
that, 

. . .  The evolution of events in the 
case of [the veteran] as it pertains to 
his mitral valve disease is so 
characteristic of the ongoing pathology 
arising from beta-hemolytic strep 
infection, that I strongly feel this is 
the etiology of his problem.

The second medical-opinion statement was prepared by R. J. 
H., M.D., of the Texas Heart Institute, the physician who was 
responsible for the veteran's care when he was hospitalized 
in December 1975 for open mitral commissurotomy and aortic 
valve replacement,.  In this statement, dated in October 
1979, Dr. R. J. H. briefly summarized the veteran's medical 
history and noted that he had read the Board's 1978 decision 
and the August 1979 report of Dr. R. K. B.  Based on these 
reports, Dr. R. J. H. provided the following medical opinion, 
in pertinent part:

It is very clear from reviewing my 
records that [the veteran's] valvular 
heart disease is clearly and 
unequivocally rheumatic in origin and 
hence based on sound medical opinion is 
due to prior beta streptococcal infection 
or infections.  [The veteran] does have 
records which indicates [sic] that he was 
treated for gram positive pharyngitis in 
the service but that at the time of 
separation from the military, in November 
1945 he showed no evidence of rheumatic 
valvular disease.  It appears from the 
record that the cardiac murmur was first 
found in 1950 and progression of this 
valvular deformity led to his surgery as 
described above.

There is no question whatsoever in my 
mind that [the veteran's] rheumatic 
valvular heart disease could have indeed 
resulted from beta streptococcal 
pharyngitis on one or several occasions 
while he was in the service, however, 
there is no absolute proof that this is 
the case.  His separation from the 
service without any abnormal cardiac 
findings does not exclude the onset of 
rheumatic valvular disease in the service 
in that the murmur may have developed 
later or indeed have been missed at the 
time of his separation physical.  It is 
unfortunate regarding the absolute 
establishment of service connection that 
proof of the existence of a heart murmur 
at the time he left the service is not 
available.  We are left with the 
recognition that his rheumatic valvular 
disease may have very likely resulted 
from beta streptococcal pharyngeal 
infections in the military, that this is 
a distinct possibility, but there is no 
absolute proof thereof.

The third medical opinion statement was dated in February 
1980 and came from 
G. W. T., M.D., who apparently had been provided copies of 
the veteran's medical records for the purpose of soliciting a 
medical opinion addressing the etiology of the veteran's 
heart disease.  Based on the information provided to him, Dr. 
G. W. T. proffered the following medical opinion, in 
pertinent part:

It is highly probable that the etiology 
of [the veteran's] heart disease is 
rheumatic fever which is caused by 
antecedent beta hemolytic streptococcal 
infection, usually pharyngitis.  Clinical 
rheumatic fever is present in only 
approximately 50 to 70% of people who 
present with rheumatic heart disease 
implying that many patient's [sic] have 
unrecognized rheumatic fever which 
ultimately does result in valvular 
damage.  In addition, the pharyngitis can 
be quite mild and at times can be culture 
negative.

Because of the above mentioned factors I 
feel that [the veteran] may have had beta 
streptococcal infection in 1945 which 
resulted in clinically inapparent acute 
rheumatic fever which ultimately resulted 
in mitral stenosis and severe aortic 
valvular disease.

As regards to the absence of clinical 
heart disease at the time of [the 
veteran's] separation in 1945, it is well 
known that 10-20 years may pass between 
an episode of acute rheumatic fever and 
clinically obvious heart murmur.  
Consequently, the absence of described 
murmur at that time in no way excludes 
the postulated sequence of events.

Finally, the appellant submitted a medical-opinion statement 
from another doctor who had treated the veteran during his 
lifetime for his heart problems.  This statement, dated in 
November 2000, from Dr. J. E. M., M.D., contained the 
following medical opinion:

[The veteran] was a patient of mine from 
05/1993 until the time of his death in 
1999.  I have examined his records 
provided by [the appellant] that date 
back to the 1970s.  By that point, his 
heart problems were well documented.  He 
died with cardiomyopathy, coronary artery 
disease, chronic anemia, atrial 
fibrillation, congestive heart failure, 
and depression.  One of the major 
contributors of his cardiomyopathy was 
mitral valve disease, and he was status 
post a valve replacement.  It was 
apparently well documented that while he 
was in the military service in the 1940s 
that he had at least one severe sore 
throat.  His heart valve disease was 
almost certainly due to a post 
streptococcal rheumatic heart disease, 
and it is quite probable that the throat 
infection he had while during his 
military service did cause the subsequent 
valve disease.

The appellant's claim was denied by the RO on the grounds 
that the medical-opinion statements were speculative in 
nature because the service medical records did not show a 
streptococcal infection during service, and therefore, these 
opinions were based upon an unproven assumption.

Analysis

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury; and (3) medical nexus evidence linking (1) 
and (2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In this case, element (1) has obviously been met.  With 
respect to element (2), the  veteran's service medical 
records document the episode of sore throat and fever, 
leading to hospitalization in June and July 1945.  The 
crucial question involves medical nexus.  

The Board at this point observes that the fact that the 
veteran's claim of entitlement to service connection for 
heart disease was denied by the RO and by the Board during 
his lifetime has no bearing on the appellant's current claim 
for death benefits, although as explained immediately below 
her claim involves essentially the same questions and the 
same evidence.  It is well established that a veteran's 
service connection claim dies with him and that a subsequent 
claim for death benefits must be addressed on a de novo 
basis.  See Landicho v. Brown, 7 Vet. App. 42, 47 (1994) 
[holding that veterans' claims under chapter 11of title 38, 
U.S. Code, do not survive their deaths].

As reported by the Board in the factual background section 
above, there are of record medical nexus opinions from three 
physicians, all of who treated the veteran.  The Board is 
cognizant that although the Court has specifically rejected 
the "treating physician rule", the Board is obligated to 
articulate reasons or bases for rejecting the medical opinion 
of a treating physician. See Guerrieri v. Brown, 4 Vet. App. 
467, 470-1 (1993).    

While the veteran's service medical records do not 
specifically document a streptococcal infection, the doctors 
who prepared these statements all appeared to be well aware 
of this fact.  Notwithstanding the lack of an in-service 
finding for streptococcal infection, all three physicians 
basically agreed with the assessment offered by Dr. R. K. B. 
in his August 1979 statement, to the effect that the 
pathogenesis of the veteran's mitral valve disease was 
consistent with the throat infection treated in service.

In addressing this issue, Dr. R. K. B. offered a medical 
explanation for the absence of the strep diagnosis in 
service, namely, that it was well proven in the medical 
literature that throat cultures had to be meticulously made 
for a meaningful evaluation of the presence or absence of 
beta-hemolytic strep.  Given the veteran's subsequent 
clinical course, Dr. R.K.B. strongly believed that the 
etiology of the mitral valve disease was related to ongoing 
pathology arising from a beta-hemolytic strep infection.  The 
Board finds this opinion to be highly probative.

Dr. R. K. B.'s opinion is further bolstered by the other 
medical-opinion statements of record.  The statement from Dr. 
R. J. H. dated in October 1979 makes clear that the veteran's 
valvular heart disease was "unequivocally" rheumatic in 
origin and therefore was due to a prior beta streptococcal 
infection.  In addressing the origin of the infection, Dr. R. 
J. H. goes on to discuss the in-service throat infection and 
concludes that the veteran's "rheumatic valvular heart 
disease could have indeed resulted from beta streptococcal 
pharyngitis on one or several occasions while he was in the 
service".  Although acknowledging that "there is no 
absolute proof that this is the case"  Dr. R.J.H. 
nonetheless indicated that there is a "distinct 
possibility" that the veteran's rheumatic valvular disease 
may have "very likely" resulted from beta streptococcal 
pharyngeal infections in the military.  Dr. R. J. H. added 
the further point that the absence of any abnormal cardiac 
findings upon the veteran's separation from service does not 
rule out the possibility that the onset of rheumatic valvular 
disease was in service given that the murmur could have 
developed later or been missed on the separation physical.  

Further supporting these opinions is the statement from Dr. 
G. W. T. dated in February 1980, who indicated that the 
antecedent beta hemolytic strep infection that causes 
rheumatic fever may at times be culture negative.  Based on 
factors specific to the veteran's clinical course, Dr. G.W.T. 
believed that it was "highly probable" that the heart 
disease was rheumatic in origin and due to an in-service beta 
streptococcal infection.  Dr. G. W. T.'s opinion addresses 
the gaps in the medical records as well, to the point that 
notwithstanding the absence of clinical heart disease at the 
time of the veteran's separation, it was well known that 10-
20 years may pass between an episode of acute rheumatic fever 
and clinically obvious heart murmur.  

The Court has held that evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See, e.g., 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  The Court 
also has stated that medical-opinion evidence that is 
similarly speculative in nature, e.g. an opinion phrased in 
terms of "may or may not," is insufficient to serve as a 
basis for service connection.  See Winsett v. West, 11 Vet. 
App. 420 (1998).  However, in this case, the medical opinion 
statements are very specific as to the unique facts 
surrounding the veteran's in-service treatment for the throat 
infection and the etiology of his later-diagnosed mitral 
valve heart disease.  Moreover, it is significant that there 
is no other competent medical evidence which serves to rebut 
the opinions expressed in these statements.

In short, the unrebutted medical nexus opinion evidence 
supports the proposition that the veteran's heart disease was 
related to the in-service episode of infection in June and 
July 1945, notwithstanding the lack of specific 
identification of a pathogen at that time and notwithstanding 
an intervening period of several decades until heart disease 
was diagnosed.  See 38 C.F.R. § 3.303(d) (2002).  
Having found the medical evidence to be supportive of a nexus 
between the throat infection treated in service in 1945 and 
the subsequent onset of the veteran's mitral valve heart 
disease, the next question to be decided is whether this 
disease caused or contributed to his death in 1999.  In this 
regard, the Board finds that the death certificate, the 
supporting medical-opinion statements previously discussed, 
and most significantly the medical-opinion statement of Dr. 
J. E. M. dated in November 2000 all support the conclusion 
that the mitral valve disease was a contributory cause of 
death under 38 C.F.R. § 3.312(c)(1).

As noted above, the death certificate identifies 
cardiomyopathy as one of the underlying causes of the 
veteran's death and status post mitral valve replacement as a 
significant condition contributing to his death.  Dr. J. E. 
M. in his statement of November 2000 specifically indicated 
that one of the major contributors of the death-causing 
cardiomyopathy was mitral valve disease, which was status 
post valve replacement.  

The pertinent regulation, 38 C.F.R. § 3.312(c)(1), provides 
that a contributory cause of death is ". . . inherently one 
not related to the principal cause, . . . . but one that, 
"aided or lent assistance to the production of death."  
When these provisions are applied to the facts of this case, 
it seems reasonable to find the evidence in favor of the 
appellant's claim on the point that the veteran's mitral 
valve disease played a contributory role in bringing about 
his death in October 1999 due to congestive heart failure 
caused by cardiomyopathy.  There is no other competent 
evidence of record that stands in conflict with this 
assessment, and finding none, the Board may not substitute 
its own medical judgment for the evidence of record.  See 
Colvin, supra.

For the reasons herein set forth, the Board concludes that 
all three required elements are met and that service 
connection for the cause of the veteran's death is therefore  
warranted.
ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

